IN THE SUPREME COURT OF THE STATE OF NEVADA


                IRIDESCENT STREET TRUST,                            No. 66256
                Appellant,
                vs.
                WELLS FARGO BANK NATIONAL
                ASSOCIATION,
                Respondent.                                            FILED
                                                                       APR 1 5 2016
                                                                       TRADE K. UNDEMAN
                                                                    CLERK OF SUPREME COURT
                                                                   BY_SLIC)-(J-416.4._
                                                                      DEPUTY CLERK




                                 ORDER OF REVERSAL AND REMAND
                           This is an appeal from a district court summary judgment in a
                quiet title action. Eighth Judicial District Court, Clark County; Mark R.
                Denton, Judge.
                           The district court granted respondent's motion for summary
                judgment, reasoning that Montenegro Estates' nonjudicial foreclosure sale
                could not, as a matter of law, extinguish respondent's deed of trust. In
                SFR Investments Pool 1, LLC v. U.S. Bank, N.A.,    130 Nev., Adv. Op. 75,
                334 P.3d 408 (2014), this court decided that a common-interest community
                association's superpriority lien has true priority over a first security
                interest, and the association may nonjudicially foreclose on that lien.
                Thus, the district court's decision was based on an erroneous




SUPREME COURT
      OF
    NEVADA

(0) 1947A   0
                  interpretation of the controlling law and did not reach the other issues
                  colorably asserted.' Accordingly, we
                                ORDER the judgment of the district court REVERSED AND
                  REMAND this matter to the district court for proceedings consistent with
                  this order.


                                                                         (3-a          J.
                                                             Douglas




                  cc: Hon. Mark R. Denton, District Judge
                       Kerry P. Faughnan
                       Greene Infuso, LLP
                       Snell & Wilmer, LLP/Tucson
                       Wright, Finlay & Zak, LLP/Las Vegas
                       Snell & Wilmer, LLP/Las Vegas
                       Eighth District Court Clerk




                       'We therefore decline to order the district court to enter summary
                  judgment in appellant's favor.

SUPREME COURT
         OF
      NEVADA
                                                         2
(l).1 1947A   e